Citation Nr: 1524758	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for urinary incontinence.

2. Entitlement to an increased rating for left leg radiculopathy rated 10 percent disabling prior to July 20, 2009 and 20 percent disabling thereafter.

3. Entitlement to an increased rating for degenerative disc disease of the lumbar spine with disc bulge at L2-L3 and L4-L5 currently rated 10 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A hearing was held in April 2014 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

At the hearing, the Veteran's attorney argued that the Veteran no longer works due to his service connected disabilities.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been raised by the record in this case.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine with disc bulge at L2-L3 and L4-L5 and for left leg radiculopathy as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his Board hearing on April 29, 2014, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeal for service connection for urinary incontinence.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for urinary incontinence by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case during his hearing before the undersigned, the Veteran indicated he wanted to withdraw his appeal of service connection for urinary incontinence.  His testimony has been transcribed and associated with the claims file; therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for urinary incontinence is dismissed.


REMAND

Reason for Remand: To obtain updated treatment records and schedule VA examinations.

First, during his hearing before the Board, the Veteran testified that he had been recently treated at VA facilities.  Records have not been associated with the physical or electronic claims files since November 2013.  Since the Veteran has been treated for the disabilities on appeal since that time, a remand is necessary to obtain updated VA treatment records.

Additionally, the Veteran testified that his May 2012 VA examination is inadequate for rating purposes.  He said the examination lasted 5 minutes and that the examiner did not ask him about his symptoms.  Further, since the examination was brief, he was not able to fully explain all of his symptoms.  See Board Transcript, page 8.  Because the Veteran has indicated that his symptoms related to his spine and radiculopathy are worse than those reported in the May 2012 VA examination report, a remand is necessary to determine the current severity of his disabilities.

Finally, as noted above, the Veteran has argued that he can no longer work due to his service connected disabilities.  This is an implied claim for TDIU.  Rice, 22 Vet. App. 447.  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate notice for a claim of TDIU to the Veteran and his representative and provide the appropriate claims forms.  Inform the Veteran that the forms must be completed and returned in order to decide his claim for TDIU.  Conduct any additional development deemed necessary to determine the impact of his service-connected disabilities on employability.

2. Obtain updated VA treatment records and associate the records with the claims file.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected spine disability and left leg radiculopathy.  The examiner must be provided access to the physical and electronic claims files for review.  The examiner must indicate review of these items in the examination report.  All indicated tests must be conducted.

The examiner is to identify all residuals attributable to the Veteran's service-connected thoracolumbar spine disability and left leg radiculopathy. 

The examiner is to report the range of motion measurements for the lumbar spine segments, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segments are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected spine disability and discuss the extent of paralysis of the nerves involved.  The examiner must specifically address the left leg radiculopathy and indicate whether the Veteran's has incomplete paralysis of the nerve that is mild, moderate, moderately severe, or severe, or whether he has complete paralysis of the nerve.

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU and to include whether referral for extraschedular consideration is warranted for any of the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


